Ritz, Judge,

(dissenting):

After a careful consideration of the record in this case I am unable to concur in the conclusion reached by the majority of the Court. With the legal principles announced by my brethren I can agree, but when I make application of these principles to the facts as they present themselves to me, I am forced to conclude that the judgment below should be reversed. It .is not likely that an extended review of the evidence and the conclusions that I draw therefrom would serve any purpose but my own gratification. For that reason I content myself with the general statement of the grounds of my dissent.